                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

DISABILITY RIGHTS TEXAS,                          §
                                                  §
       Plaintiff,                                 §
                                                  §
vs.                                               §       CIVIL ACTION NO: 5:19-cv-01162-XR
                                                  §
ROBERT ARIZPE, in his official capacity           §
as the Superintendent of San Antonio              §
State Hospital,                                   §
                                                  §
       Defendant.                                 §

         PARTIES’ JOINT MOTION TO EXTEND THE DISCOVERY DEADLINE

         The Parties respectfully move to extend the current discovery deadline from September 25,

  2020 to October 9, 2020, and in support would show:

         The Court’s March 11, 2019 Scheduling Order (Doc. #14) set September 25, 2020 as the

  deadline for the completion of all discovery. Due to agreed extensions to discovery responses and

  the willingness to mediate this case, the Parties request an additional fourteen days to complete

  discovery.

         Plaintiff submitted its Request for Interrogatories and Production to Defendant on July 10,

  2020. On August 10, 2020, Defendant requested a two-week extension to August 31, 2020 to

  respond to Plaintiff’s discovery requests. The Parties agreed to the extension with the

  understanding that the Parties would file a joint motion to extend the discovery deadline if Plaintiff

  needed additional time to complete its discovery.

         On September 2, Plaintiff noticed Defendant for a 30(b)(6) deposition to be held on

  September 16. Prior to the deposition, the Parties discussed the possibility of mediation and the

  desire to postpone the deposition until after mediation. Mediation is currently scheduled for

  October 1, 2020, and if needed, Defendant’s deposition will be scheduled the following week.

                                                      1
       The Parties are therefore now jointly requesting a fourteen (14) day extension of the

discovery deadline, with a new deadline of Friday, October 9, 2020.

       The requested extension of time will not affect any other timelines in the Scheduling Order,

including the deadline for pre-trial motions set for October 26, 2020.

       The Parties do not move for this extension for the purpose of delay, but rather in the

interests of justice and judicial economy.

       Therefore, based on the above, the Parties respectfully move this Court to extend the

September 25, 2020 discovery deadline to October 9, 2020.

                        Respectfully submitted,

   /s/ Beth Mitchell                                  KEN PAXTON
 BETH MITCHELL                                        Attorney General of Texas
 State Bar No. 00784613
 LISA SNEAD                                           JEFFREY C. MATEER
 State Bar No. 24062204                               First Assistant Attorney General

 DISABILITY RIGHTS TEXAS                              DARREN L. MCCARTY
 2222 West Braker Lane                                Deputy Attorney General for Civil Litigation
 Austin, Texas 78758
 (512) 454-4816 (Phone)                               THOMAS A. ALBRIGHT
 (512) 454-3999 (Fax)                                 Chief, General Litigation Division
 bmitchell@drtx.org
 phofer@drtx.org                                        /s/ Dominique G. Stafford
 lsnead@drtx.org                                      DOMINIQUE G. STAFFORD
                                                      Assistant Attorney General
                                                      Texas Bar No. 24077840
 ATTORNEYS FOR PLAINTIFFS                             Office of the Attorney General
                                                      General Litigation Division
                                                      P.O. Box 12548, Capitol Station
                                                      Austin, Texas 78711-2548
                                                      (512) 463-2120 (Telephone)
                                                      (512) 320-0667 (Facsimile)
                                                      Dominique.Stafford@oag.texas.gov

                                                      ATTORNEYS FOR DEFENDANT




                                                  2
                               CERTIFICATE OF CONFERENCE

       I hereby certify that on September 23, 2020, I conferred with counsel for Defendant, who

stated that Defendant agrees to join this motion.


                                                         /s/ Beth Mitchell
                                                        BETH MITCHELL




                                  CERTIFICATE OF SERVICE
       I hereby certify that on September 24, 2020, a true and correct copy of the foregoing document

was electronically filed using the Court’s CM/ECF filing system, thus providing notice of electronic

filing to the following:

       DOMINIQUE G. STAFFORD
       Assistant Attorney General
       Texas Bar No. 24077840
       Office of the Attorney General
       General Litigation Division
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       (512) 463-2120 (Telephone)
       (512) 320-0667 (Facsimile)
       Dominique.Stafford@oag.texas.gov



                                                             /s/ Beth Mitchell
                                                        BETH MITCHELL




                                                    3
